UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1823


In Re:    RONALD COULTER,

                 Petitioner.




         On Petitions for Writs of Mandamus and Prohibition.
                         (0:08-cv-02762-PMD)


Submitted:    November 28, 2011              Decided:   December 1, 2011


Before WILKINSON and        GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge


Petitions denied by unpublished per curiam opinion.


Ronald Coulter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Coulter petitions for a writ of mandamus and a

writ of prohibition seeking to vacate the district court’s order

granting summary judgment for Respondent on his 28 U.S.C. § 2254

(2006) petition and to compel the district court to review his

claims under the proper standard.                   We conclude that Coulter is

not entitled to relief.

           Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                  Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17   (4th     Cir.    2003).         Further,     mandamus       relief   is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).            Likewise, “a writ of prohibition is a

drastic and extraordinary remedy which should be granted only

when the petitioner has shown his right to the writ to be clear

and undisputable and that the actions of the court were a clear

abuse of discretion.”           In re Vargas, 723 F.2d 1461, 1468 (10th

Cir.   1983).         Neither    a   writ      of    mandamus   nor     a    writ    of

prohibition     may    be   used     as   a    substitute     for   appeal.          Id.

(prohibition); In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007) (mandamus).

           The relief sought by Coulter is not available by way

of   mandamus   or    prohibition.            Accordingly,    although       we   grant

                                          2
leave to proceed in forma pauperis, we deny Coulter’s petitions.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITIONS DENIED




                                    3